DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 8/7/2020 and 1/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynecek (US 2014/0085523).


a logic circuit (Figs. 7 & 8) configured to process an analog 5signal (note that logic circuit is inherently connected to column line 710 at Vout in Fig. 7 to process the analog pixel signal output from the analog pixel in order for the imaging system of the camera to function as disclosed; par. [0047]-[0050]); 
a pixel circuit (labeled as “pixel” in Fig. 7) configured to generate the analog signal by photoelectric conversion (PD 702) and output the analog signal to the logic circuit via a predetermined signal line (column line 710); and 10a negative capacitance circuit (Fig. 7) connected to the predetermined signal line (see Figs. 7 & 8 and par. [0046]-[0050]).

Regarding claim 2, as clearly shown in Fig. 7 of Hynecek, the negative capacitance circuit includes an amplifier (708) having an input terminal connected to the predetermined signal line, and a capacitor (709) having two terminals each connected to the input terminal and an output terminal of the 20amplifier (see par. [0049]).

Regarding claim 15, the subject matter of this claim is also met by the disclosure of Hynecek as discussed in claim 1 with additional disclosure for a recording unit (394) configured to recorded the digital signal output from the logic circuit (Fig. 8 and par. [0050]-[0051]).

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koifman et al. (US 2016/0225807).


a logic circuit (readout circuit 12 in Fig. 1) configured to process an analog 5signal (Fig. 1 and par. [0023], [0049]-[0051].  It should be noted that the signal input at the readout circuit 12 from the column line 29 is an analog signal from analog pixel 20); 
a pixel circuit (20) configured to generate the analog signal by photoelectric conversion and output the analog signal to the logic circuit via a predetermined signal line (column line 29); and 10a negative capacitance circuit (40) connected to the predetermined signal line (Fig. 1 and par. [0050]-[0051], [0058] and [0061]). 

Regarding claim 2, Koifman further discloses that the negative capacitance circuit (40)  includes an amplifier (46) having an input terminal connected to the predetermined signal line (29), and a capacitor (42) having two terminals each connected to the input terminal and an output terminal of the 20amplifier (see Fig. 1 and par. [0053]-[0054], [0063]).

Regarding claim 15, the subject matter of this claim is also met by the disclosure of Koifman as discussed in claim 1 with additional disclosure for a recording unit (15) configured to recorded the digital signal output from the logic circuit (see Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koifman (US 2016/0225807) in view of Gendai (US 2015/02080008).

Regarding claim 12, although Koifman teaches the pixel circuit, the negative capacitance circuit and the logic circuit as discussed in claim 1, Koifman fails to teach that the pixel circuit is disposed on a first semiconductor chip, and the negative capacitance circuit and the logic circuit are disposed on a second semiconductor chip laminated on the first semiconductor chip. 
Gendai, however, teaches two semiconductor chips (substrates) vertically stacked (Fig. 3) in which the first chip substrate (31) comprises a pixel array unit (21) and the second chip substrate (32) comprises a column processing unit (including column capacitance control by current control mechanism 54) and logic circuit for converting analog signal to digital signal (ADC) so as to reduce a mounting area of a circuit and to speed up image processing of the image sensor (Figs. 3 & 4 and par. [0060]-[0062], [0009]-[0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Koifman and Gendai to arrive at the instant claimed invention by stacking two chips into one so as to reduce a mounting area of a circuit and to speed up image processing as mentioned by Gendai above.

Allowable Subject Matter
Claims 3-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or fairly suggest all limitations of each of claims 3, 6, 7, 11 and 13 in combination with their corresponding independent claim 1 as recited in the claims.  Claims 4 & 5 depend from claim 3.  Claims 8-10 depend from claim 7.  Claim 14 depend from claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NHAN T TRAN/Primary Examiner, Art Unit 2697